Case 1:18-cv-00424-KJM-NONE Document 1 Filed 11/02/18 Page 1 of 15   PageID #: 1




  WEINBERG, ROGER & ROSENFELD

  ASHLEY K. IKEDA 2955-0
  JERRY P.S. CHANG 6671-0
  Central Pacific Plaza
  220 South King Street, Suite 901
  Honolulu, Hawaii 96813
  Telephone No.: (808) 528-8880
  Facsimile No.: (808) 528-8881
  e-mail: aikeda@unioncounsel.net
          jchang@unioncounsel.net

  Attorneys for Plaintiffs TRUSTEES OF THE
  OPERATING ENGINEERS’ TRUST FUNDS

               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

  TRUSTEES OF THE                       )   CIVIL NO. ____________________
  OPERATING ENGINEERS’                  )
  TRUST FUNDS (Pension Trust            )   COMPLAINT FOR SPECIFIC
  Fund by its Trustees, James E.        )   PERFORMANCE, ASSUMPSIT
  Murray, Kevin J. Albanese, Steve      )   AND DAMAGES; EXHIBIT
  Clark, F.G. Crosthwaite, Patty        )   “A”; SUMMONS
  Dutra Bruce, Bryan K. Flake,          )
  Thomas Holsman, Lance Inouye,         )
  Tom Squeri, David R. Stanton,         )
  Russell E. Burns, Mike Croll,         )
  Justin Diston, David Harrison,        )
  Steve Ingersoll, Pane Meatoga,        )
  Jr., Bruce Noel, Dan Reding,          )
  James Sullivan, and Nate              )
  Tucker, Pensioned Health and          )
  Welfare Trust Fund by its             )
  Trustees, James E. Murray,            )
  Kevin J. Albanese, Steve Clark,       )
  F.G. Crosthwaite, Patty Dutra         )
Case 1:18-cv-00424-KJM-NONE Document 1 Filed 11/02/18 Page 2 of 15   PageID #: 2




  Bruce, Bryan K. Flake, Thomas           )
  Holsman, Lance Inouye, Tom              )
  Squeri, David R. Stanton,               )
  Russell E. Burns, Mike Croll,           )
  Justin Diston, David Harrison,          )
  Steve Ingersoll, Pane Meatoga,          )
  Jr., Bruce Noel, Dan Reding,            )
  James Sullivan, and Nate                )
  Tucker; Hawaii Health and               )
  Welfare Trust Fund for                  )
  Operating Engineers by its              )
  Trustees, Lance Inouye, Rodney          )
  Nohara, Kathleen Thurston,              )
  Randall Ching, Corey Yamashita,         )
  Russell E. Burns, Pane                  )
  Meatoga, Jr., Dan Reding, Steve         )
  Ingersoll, and Analesea                 )
  Tuiasosopo; Hawaii Operating            )
  Engineers Annuity Trust Fund            )
  by its Trustees, Lance Wilhelm,         )
  Kathleen Thurston, Marnie Koga          )
  Hursty, Leonard Dempsey,                )
  Russell E. Burns, Pane Meatoga,         )
  Jr., Dan Reding, Steve Ingersoll        )
  and Buddy Victorino; Operating          )
  Engineers and Participating             )
  Employers Pre Apprentice,               )
  Apprentice and Journeyman               )
  Affirmative Action Training             )
  Fund for Hawaii by its Trustees,        )
  Leonard Leong, Gary Iwamoto,            )
  Richard Heltzel, Ryder Coelho,          )
  Russell Inouye, Russell E.              )
  Burns, Pane Meatoga, Jr., Dan           )
  Reding, Steve Ingersoll, and            )
  William Greig; Hawaii Operating         )
  Engineers Industry                      )
  Stabilization Trust Fund by its         )

                                      2
Case 1:18-cv-00424-KJM-NONE Document 1 Filed 11/02/18 Page 3 of 15   PageID #: 3




  Trustees, Lance Wilhelm,           )
  Kenneth Kobatake, Ken              )
  Kawamoto, Joyce Furukawa,          )
  Kyle Nakamura, Russell E.          )
  Burns, Pane Meatoga, Jr., Dan      )
  Reding, Steve Ingersoll, and       )
  Clarence “Black” Huihui;           )
  Operating Engineers Local          )
  Union No. 3 Vacation, Holiday      )
  and Sick Pay Trust Fund, by        )
  its Trustees, James E. Murray,     )
  Bryan K. Flake, Lance Inouye,      )
  Tom Squeri, Russell E. Burns,      )
  Justin Diston, Steve Ingersoll,    )
  and Dan Reding),                   )
                                     )
                 Plaintiffs,         )
                                     )
       vs.                           )
                                     )
  A-LEGACY CONSTRUCTION              )
  LLC, a Hawaii Limited Liability    )
  Company,                           )
                                     )
                 Defendant.          )
  __________________________________ )

                   COMPLAINT FOR SPECIFIC
             PERFORMANCE, ASSUMPSIT AND DAMAGES

       Come now Plaintiffs above-named by their attorneys,

  Weinberg, Roger & Rosenfeld, and for Complaint against Defendant

  above-named alleges and avers as follows:




                                      3
Case 1:18-cv-00424-KJM-NONE Document 1 Filed 11/02/18 Page 4 of 15   PageID #: 4




                        FIRST CAUSE OF ACTION
                       (SPECIFIC PERFORMANCE)

       1.    Plaintiffs are the Trustees of the Operating Engineers’

  Trust Funds, which include the Pension, Pensioned Health and

  Welfare, Hawaii Health and Welfare, Annuity, Operating Engineers

  and Participating Employers Pre-Apprentice, Apprentice and

  Journeyman Affirmative Action Training and Hawaii Industry

  Stabilization Trust Funds and the Operating Engineers Local Union

  No. 3 Vacation, Holiday and Sick Pay Trust Fund (hereinafter

  referred to as “Trust Funds”).

       2.   This action arises under the Labor-Management Relations

  Act, 1947, as amended, the Employee Retirement Income Security

  Act of 1974, and the Multiemployer Pension Plan Amendments Act

  of 1980, as hereinafter more fully appears. Jurisdiction is founded

  on questions arising thereunder and more specifically under 29

  U.S.C. §§ 185(a), 1145, and 1132(a) and (f).

       3.    At all times material herein, each of the above-named

  Trust Funds (collectively “Plaintiffs”) was, and now is, an employee

  benefit plan organized and existing under the laws of the United

  States and whose principal offices are in the City and County of

                                      4
Case 1:18-cv-00424-KJM-NONE Document 1 Filed 11/02/18 Page 5 of 15   PageID #: 5




  Honolulu, State of Hawaii. At all times herein mentioned, each of

  the above-named Trust Funds was, and now is, an express trust

  created by a written trust agreement subject to and pursuant to

  Section 302 of the Labor-Management Relations Act (29 U.S.C. §

  186) and a multiple employer benefit plan within the meaning of

  Sections 3 and 4 of the Employee Retirement Income Security Act

  (29 U.S.C. §§ 1002 and 1003).

       4.    Plaintiffs are informed and believe, and thereon allege,

  that at times relevant herein Defendant A-LEGACY

  CONSTRUCTION LLC, a Hawaii Limited Liability Company

  (hereinafter “Defendant A-LEGACY”), is a Hawaii limited liability

  company, located at 94-1050 Paiwa Place, Waipahu, Hawaii 96797.

       5.    On or about November 9, 2015, Defendant A-LEGACY, by

  and through Member JUSTINN D. ACOSTA, made, executed and

  delivered to the Operating Engineers Local Union No. 3 of the

  International Union of Operating Engineers, AFL-CIO (hereinafter

  “Union”), that certain written agreement entitled “Exhibit G

  Certification Of Receipt And Acceptance Master Agreement

  Covering Operating Engineers in the State of Hawaii,” (hereinafter


                                      5
Case 1:18-cv-00424-KJM-NONE Document 1 Filed 11/02/18 Page 6 of 15   PageID #: 6




  “Agreement”) covering Defendant’s laborers in the State Of Hawaii.

  A true copy of said Agreement is attached hereto as Exhibit “A”,

  and is incorporated herein by reference. By said agreements, an

  “Employer” means any contractor, individual, partnership,

  corporation, or other entity who is an employer and is a party to

  said agreements with the Union, or any contractor, individual,

  partnership corporation or other entity who, by signed document or

  understanding of agreement as a party to said agreements,

  submits payments to the Trust Funds.

       6.    By said agreement(s), Defendant promised to submit

  timely reports to the Trust Funds regarding hours worked by

  Defendant’s covered employees, which reports would be submitted

  to the Trust Funds on or before the due dates as specified in said

  agreement(s), to permit audits of its payroll records to allow

  Plaintiffs to ascertain whether all contributions due have been

  paid, and to post a surety bond or cash-in-escrow to secure

  payment or contributions if required by the Trust Funds.

       7.    By said agreement(s), Defendant agreed to be subject to

  and bound by all terms and conditions of the various trust


                                      6
Case 1:18-cv-00424-KJM-NONE Document 1 Filed 11/02/18 Page 7 of 15   PageID #: 7




  agreements, and further promised that in the event any monthly

  contributions were not paid when due, Defendant would pay to

  each trust fund liquidated damages in the amount of twenty

  percent (20%) of the contributions due to each respective fund or

  twenty dollars ($20.00), whichever is greater, for each and every

  delinquent monthly contribution as provided by said agreement(s),

  for each delinquency as and for liquidated damages and not as a

  penalty.

       8.    By virtue of said agreement(s) and 29 U.S.C. §1132(g),

  Plaintiffs are entitled to an award of liquidated damages equivalent

  to interest at the rate prescribed in said agreement(s), of 12% per

  annum, or under 26 U.S.C. §6621, whichever is greater, on any

  unpaid contributions, such amount to be in lieu of the above-

  mentioned liquidated damages, if such amount is greater than the

  above-mentioned liquidated damages.

       9.    By virtue of 29 U.S.C. § 1132(g), Plaintiffs are entitled to

  an award of interest at the rate prescribed under said agreement(s),

  of 12% per annum, or under 26 U.S.C. § 6621, whichever is greater,

  on any unpaid contributions.


                                      7
Case 1:18-cv-00424-KJM-NONE Document 1 Filed 11/02/18 Page 8 of 15   PageID #: 8




       10. By said agreement(s), the Plaintiffs are authorized and

  empowered to have authorized representatives of the Plaintiffs’

  Administrative Office examine and audit the payroll books and

  records of Defendant to permit Plaintiffs to determine whether the

  Defendant is making full payment as required under said

  agreement(s).

       11. Said Agreement states in pertinent part “THE

  UNDERSIGNED CONTRACTOR hereby acknowledges receipt of the

  MASTER AGREEMENT COVERING THE OPERATING ENGINEERS

  IN THE STATE OF HAWAII as effective to and including August 31,

  2019, and hereby certifies acceptance of all terms and conditions as

  set forth therein, with all terms and conditions to be effective as of

  Nov. 9, 2015. From and after the date herein above set forth, the

  undersigned Contractor agrees to abide by all terms and conditions

  in said Agreement and any amendments, modifications, changes,

  extension, and renewals thereto.”

       12.    Defendant continues to fail, neglect and refuses to

  submit timely payments and reports, and will continue to do so

  unless ordered to specifically perform the agreement(s) to submit


                                      8
Case 1:18-cv-00424-KJM-NONE Document 1 Filed 11/02/18 Page 9 of 15   PageID #: 9




  timely payments and reports, Defendant will continue to fail,

  neglect and refuse to submit timely payments and reports.

  Plaintiffs have no plain, speedy and adequate remedy at law in that

  the reports must be prepared by Defendant and said Defendant’s

  continued refusal to submit timely payments and reports will give

  rise to a multiplicity of suits unless said Defendant is ordered to

  submit timely payments and reports pursuant to said agreement(s).



                       SECOND CAUSE OF ACTION
                      (ASSUMPSIT AND DAMAGES)

       13. Plaintiffs reallege and incorporate herein by reference

  each and every allegation set forth in paragraphs 1 through 12 of

  the First Cause of Action hereinabove set forth.

       14. By said written agreement(s), Defendant agreed that

  payment of employee benefit contributions to the various Trust

  Funds would be based upon the total number of hours worked by

  each covered employee. Defendant employed workers covered by

  the provisions of said written agreement(s), and said workers

  performed work and labor undertaken by Defendant during the

  time said agreement(s) were in full force and effect.

                                      9
Case 1:18-cv-00424-KJM-NONE Document 1 Filed 11/02/18 Page 10 of 15   PageID #: 10




        15. Defendant’s current known delinquencies to the Plaintiffs

   are as follows:

                 1.   Known principal (11/7 report):              $   76.32

                 2.   Liquidated Damages (5/17, 7/17,
                      8/17, 10/17, & 11/17 report):           $5,789.56
                                                    Subtotal: $5,865.88

                 3.   Interest [on prior late paid contributions]
                      (to 5/25/18) ($.03 per diem):               $ 207.98

                                                 Total:           $6,073.86

   plus interest from May 25, 2018, at $.03 per diem, attorneys’ fees

   and costs, for said report periods, plus additional interest accruing

   thereafter.

        16. Defendant may owe Plaintiffs additional monetary

   payments for Defendant’s covered employees, the amount of which

   is unknown at this time. If such moneys are owed, said amounts,

   together with liquidated damages as provided in said agreement(s),

   are presently due and owing and have not been paid.

        17. Defendant’s obligations to Plaintiffs, pursuant to said

   agreement(s), to make contributions are continuing obligations and

   Defendant may accrue and owe additional amounts plus liquidated

   damages up to the time of trial or proof.
                                       10
Case 1:18-cv-00424-KJM-NONE Document 1 Filed 11/02/18 Page 11 of 15   PageID #: 11




        18. At all times herein mentioned, it was, and now is,

   impracticable and extremely difficult to fix the amount of actual

   damages to Plaintiffs as a result of the non-payment of said

   contributions. The amounts agreed upon herein, as hereinbefore

   alleged, as and for liquidated damages, represented and now

   represent a reasonable endeavor to ascertain and compensate for

   the damages caused the Plaintiffs by the non-payment of said

   contributions.

        19. By said agreement(s), Defendant further promised that if

   it became necessary for Plaintiffs to take legal action to enforce

   payment of contributions and/or liquidated damages from

   Defendant, Defendant would pay all court and collection costs and

   reasonable attorneys’ fees.

        20. By virtue of the foregoing, Plaintiffs have been damaged

   in the amount of $6,073.86, plus interest from May 25, 2018, and

   such additional amounts as may be proven at trial of hearing on

   proof.

        21. It has been necessary for the Plaintiffs to engage counsel

   for the purpose of collecting said contributions and liquidated


                                       11
Case 1:18-cv-00424-KJM-NONE Document 1 Filed 11/02/18 Page 12 of 15   PageID #: 12




   damages, and Plaintiffs are entitled to reasonable attorney’s fees in

   connection therewith.

        WHEREFORE, Plaintiffs pray for relief and judgment against

   A-LEGACY CONSTRUCTION, LLC, a Hawaii Limited Liability

   Company (“Defendant”), as to the First and Second Causes of

   Action hereinabove set forth, as follows:

        1.    That the Court orders Defendant to submit timely reports

   and payments in accordance with said agreement(s).

        2.    That the Court orders Defendant to permit Plaintiffs to

   audit its payroll books and records from November 2015 to present

   in accordance with said agreement(s).

        3.    That the Court awards to Plaintiffs and against

   Defendant such amounts as may be determined to be due and

   owing after the necessary reports have been provided, and/or after

   the necessary payroll audit has been provided, plus such other

   amounts as may be due and owing at the time of trial or proof.

        4.    That the Court awards to Plaintiffs and against

   Defendant interest at the rate prescribed under the agreement(s) of

   twelve percent (12%) or 26 U.S.C. § 6621, whichever is greater, on


                                       12
Case 1:18-cv-00424-KJM-NONE Document 1 Filed 11/02/18 Page 13 of 15   PageID #: 13




   such amounts determined to be due and owing after the necessary

   reports have been provided, and/or after the necessary payroll

   audit has been permitted, said interest to be calculated as of the

   date(s) such amounts were due pursuant to said agreement(s). 29

   U.S.C. § 1132(g).

        5.    That the Court orders and compels Defendant

   to furnish to each of the six (6) Plaintiffs trust funds a surety bond

   or cash-in-escrow in the amount equal to Defendant’s last three (3)

   months of contributions of $5,000.00, whichever is greater.

        6.    That the Court awards the Plaintiffs and against the

   Defendant the sum of $76.32 in known November 2017 report

   contributions, plus interest on said contributions, plus on prior late

   paid contributions, at the rate prescribed under the agreement(s) of

   twelve percent (12%) in the minimum amount of $207.98 through

   May 25, 2018 ($0.03 per diem thereafter).

        7.    That the Court awards the Plaintiffs and against the

   Defendant liquidated damages for the May 2017, July 2017, August

   2017, October 2017, and November 2017 reports as provided in

   said trust agreement(s) of $5,789.56; or an amount equal to interest


                                       13
Case 1:18-cv-00424-KJM-NONE Document 1 Filed 11/02/18 Page 14 of 15   PageID #: 14




   (computed at the rate prescribed under the agreement(s) of twelve

   percent (12%) or 26 U.S.C. § 6621, whichever is greater, on any

   unpaid contributions due and owing pursuant to said agreement(s),

   whichever amount is greater. 29 U.S.C § 1132(g).

        8.    That the Court awards the Plaintiffs and against the

   Defendant such additional amounts, including, but not limited to,

   liquidated damages, interest (12%) on any additional report or audit

   contributions from their due dates, as may, by proof, be shown to

   be due and owing at the time of trial or proof.

        9.    That the Court awards the Plaintiffs and against the

   Defendant all collection costs, costs of court and reasonable

   attorneys' fees pursuant to said agreement(s) or other laws.

   29 U.S.C. § 1132(g).



        10. That the Court orders and awards any further and

   additional relief as the Court deems proper.




                                       14
Case 1:18-cv-00424-KJM-NONE Document 1 Filed 11/02/18 Page 15 of 15   PageID #: 15
